Reversed and Remanded and Memorandum Opinion filed January 11, 2006







Reversed
and Remanded and Memorandum Opinion filed January 11, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01152-CR
____________
 
FRANCISCO RANGEL HERNANDEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 9
Harris County, Texas
Trial Court Cause No.
1286506
 

 
M E M O R A N D U M   O P I N I O N
On
September 28, 2006, we abated this case to the trial court for the court to
determine whether appellant is entitled to a new trial based upon a lost or
destroyed reporter's record. See Tex.
R. App. P. 34.6(f).   The trial court conducted a hearing pursuant to
our order and found the record of the trial has been lost by the court reporter
without fault to appellant, the missing record is necessary for the appeal=s resolution, and the missing record
cannot be replaced by agreement of the parties.  Based on the trial court's
findings, we hold that appellant has met the requirements of Rule 34.6(f).  See
Tex. R. App. P. 34.6(f).  Accordingly,
appellant is entitled to a new trial.




            The judgment
of the trial court is reversed and the cause remanded for a new trial.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
11, 2006.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).